EXHIBIT 10.14(f)

FIFTH AMENDMENT TO LEASE

(North Hollywood)

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
the 1st day of May, 2014 by and between SYUFY ENTERPRISES, L.P., a California
limited partnership (“Landlord”), and CENTURY THEATRES, INC., a California
corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Century Theatres of California Inc., a California corporation
(“Original Tenant”), entered into a certain Lease dated as of September 30, 1995
(the “Original Lease”), for certain premises located in North Hollywood,
California.

B. The Original Lease as amended by (i) that certain First Amendment to Lease
dated as of September 1, 2000 (the “First Amendment”), (ii) that certain Second
Amendment to Lease dated as of April 15, 2005 (the “Second Amendment”);
(iii) that certain Third Amendment to Lease dated as of September 29, 2005 (the
“Third Amendment”) and (iv) that certain Third Amendment to Lease dated as of
August 7, 2006 (the “Fourth Amendment”), is hereinafter referred to as the
“Lease”. [Note that the Fourth Amendment was inadvertently designated as the
“Third Amendment to Lease”.]

C. Tenant plans to make significant improvements to Tenant’s Building, and in
conjunction therewith, enter into certain extensions of the Lease Term in
accordance with the provisions of this Amendment.

D. Landlord and Tenant now desire to further amend the Lease, upon the terms and
conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Lease is hereby modified and
amended, and Landlord and Tenant hereby agree, as follows:

1. Recitals Incorporated; Certain Defined Terms. The Recitals set forth above
are incorporated into this Amendment and shall be deemed terms and provisions
hereof, as if fully set forth in this Paragraph 1. Capitalized terms that are
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Lease.

2. Lease Term. The current Lease Term is scheduled to expire on October 5, 2014.
The current Lease Term is hereby extended to, and shall expire on, the day
immediately preceding the first day of the Renewal Term (defined below).
Notwithstanding anything in the Lease to the contrary, Landlord and Tenant agree
to extend the Lease Term for an additional ten (10) year period (the “Renewal
Term”), and Sections 3 and 19 of the Fourth Amendment are hereby deleted in
their entirety. The Renewal Term shall commence on that date which is the
earlier of (i) Tenant opening to the public for business in Tenant’s Building
after the completion of the “Theatre Remodel” (as such term is hereinafter
defined) or (ii) that date which is one hundred fifty (150) days after Tenant’s
receipt of the Approvals (as hereinafter defined) for construction of the
Theatre Remodel, subject to Force Majeure events. Following the expiration of
such ten (10) year period, Tenant shall have the right and option to extend the
Renewal Term for two (2) consecutive periods of five (5) years each. In order to
exercise an extension option, Tenant cannot be in default under the Lease beyond
any applicable notice and/or cure period, and Tenant must deliver a written
notice to Landlord of the exercise of such extension option at least one hundred
eighty (180) days prior to the expiration of such ten (10) year period (or at
least one hundred eighty (180) days prior to the last day of the first extension
period, as the case may be). Further, in order to exercise the option for the
second extension period, Tenant cannot be in default under the Lease beyond any
applicable notice and/or cure period, and Tenant must have previously exercised
the option for the first extension period. If Tenant exercises an extension
option as set forth herein, the amount of Base Rent due shall be adjusted in
accordance with the schedule set forth in Section 5 below. Section 2.03 of the
Lease is deleted in its entirety.



--------------------------------------------------------------------------------

3. Theatre Improvements. Tenant agrees, at Tenant’s sole cost and expense, to
spend a minimum of Three Million Four Hundred Thousand and 00/100 Dollars
($3,400,000.00) for improvements to Tenant’s Building (the “Theatre Remodel”).
The Theatre Remodel shall include, but not be limited to, installation of new
luxury seats, painting, repair or replacement of vertical transportation,
installation of new lighting and décor, digital screen upgrades, and other
improvements.

4. Construction of Theatre Improvements. No later than ninety (90) days after
the date of this Amendment, Tenant shall submit documentation for the issuance
of all necessary permits and/or approvals needed from the governing municipal
bodies for the construction of the Theatre Remodel (collectively, the
“Approvals”), and Landlord shall reasonably cooperate with Tenant with regard to
such Approvals at no out-of-pocket cost to Landlord. Prior to the commencement
of the Theatre Remodel, Tenant shall deliver to Landlord a copy of any plans
and/or specifications that Tenant is required to submit to the City of North
Hollywood related to the Theatre Remodel. Within thirty (30) days after receipt
of all the necessary Approvals, Tenant shall cease theatre operations in the
entire Premises and begin the Theatre Remodel. Thereafter, Tenant shall complete
the Theatre Remodel and reopen in the entire Premises as a so-called “first run”
theater no later than one hundred fifty (150) days after Tenant’s receipt of the
Approvals, subject to Force Majeure events.

5. Rent. Tenant currently pays to Landlord on a monthly basis an amount equal to
twelve percent (12%) of Tenant’s Gross Sales (“Alternate Rent”). During that
period of time beginning on the date Tenant ceases theatre operations and ending
with the commencement of the Renewal Term (the “Abatement Period”) Alternate
Rent shall abate. However, during the Abatement Period, and at all times during
the Renewal Term, Tenant shall continue to pay any and all other charges due and
payable under the Lease, including, but not limited to, Impositions, insurance
(in compliance with Article VI of the Lease), maintenance and repairs to the
Premises, utilities for the Premises, personal property taxes, and for the
costs, management and administration of the Miracle Center Parking Association.
Notwithstanding anything in the Lease to the contrary, in lieu of Percentage
Rent and/or Alternate Rent during the Renewal Term, Tenant shall pay to Landlord
the following amounts of Base Rent during the Renewal Term:

Years 1-5: During the first five (5) years of the Renewal Term, the amount of
annual Base Rent shall be the greater of twelve percent (12%) of Gross Sales per
annum or Five Hundred Thousand and 00/100 Dollars ($500,000.00) per annum.
During the first five (5) years of the Renewal Term, Tenant shall pay to
Landlord Forty-One Thousand Six Hundred Sixty-Six and 67/100 Dollars
($41,666.67) monthly. Then, within ninety (90) days after the end of each year
throughout the Renewal Term, Tenant shall (i) provide a written certification of
Tenant’s Gross Sales for the prior year, executed by the chief financial officer
or controller of Tenant, which shall be subject to the same year-end reporting
and reconciliation procedures and the verification and audit rights of Landlord
that apply to Percentage Rent under the Lease and (ii) in the event twelve
percent (12%) of Gross Sales for such year exceeds Five Hundred Thousand and
00/100 Dollars ($500,000.00), pay to Landlord the excess above Five Hundred
Thousand and 00/100 Dollars ($500,000.00).

Years 6-10: The amount of annual Base Rent for years 6-10 of the Renewal Term
shall be fixed at the greater of Five Hundred Thousand and 00/100 Dollars
($500,000.00) per annum (payable in equal monthly installments of $41,666.67) or
the average annual Base Rent (which may be twelve percent (12%) of Gross Sales
per annum) payable in years three, four and five of the Renewal Term (payable in
equal monthly installments). However, in the event that Tenant opens another
theatre within a four (4) mile radius of the Premises (the “Other Theatre”)
during the first five (5) years of the Renewal Term, annual Base Rent for years
6-10 of the Renewal Term shall be fixed at the greater of: (a) Five Hundred
Thousand and 00/100 Dollars ($500,000.00) per annum (payable in equal monthly
installments of $41,666.67); or (b) the average annual Base Rent payable during
the three (3) years immediately preceding the date of such

 

2



--------------------------------------------------------------------------------

opening of the Other Theatre (payable in equal monthly installments); or (c) in
the event that the Other Theater is opened during the first three (3) years of
the Renewal Term, the average annual Base Rent (prorated on an annual basis)
payable during the period commencing on the date that Tenant opens to the public
for business in Tenant’s Building after the completion of the Theatre Remodel
and ending on the date of such opening of the Other Theatre (payable in equal
monthly installments). Notwithstanding the foregoing or any other provision of
this Amendment to the contrary, in no event shall the amount of annual Base Rent
for years 6-10 of the Renewal Term be less than twelve percent (12%) of Gross
Sales per annum, and in accordance with the certification, reconciliation and
verification procedures set forth in the paragraph above as to the amount of
Base Rent for years 1-5.

Years 11-15: Annual Base Rent for years 11-15 of the Renewal Term shall be a
fixed amount equal to the amount of annual Base Rent payable for year ten
(10) of the Renewal Term increased by the greater of: (i) seven and 5/10ths
percent (7.5%); or (ii) the percentage increase (not to exceed fifteen percent
(15%)) in the CPI (as hereinafter defined) over the five (5) year period
beginning on the last month of year five (5) of the Renewal Term and ending on
the last month of year ten (10) of the Renewal Term. Notwithstanding the
foregoing or any other provision of this Amendment to the contrary, in no event
shall the amount of annual Base Rent for years 11-15 of the Renewal Term be less
than twelve percent (12%) of Gross Sales per annum, and in accordance with the
certification, reconciliation and verification procedures set forth in the
paragraph above as to the amount of Base Rent for years 1-5.

Years 16-20: Annual Base Rent for years 16-20 of the Renewal Term shall be a
fixed amount equal to the amount of annual Base Rent payable for year fifteen
(15) of the Renewal Term increased by the greater of: (a) seven and 5/10ths
percent (7.5%); or (b) the percentage increase (not to exceed fifteen
percent(15%)) in the CPI over the five (5) year period beginning on the last
month of year ten (10) of the Renewal Term and ending on the last month of year
fifteen (15) of the Renewal Term. Notwithstanding the foregoing or any other
provision of this Amendment to the contrary, in no event shall the amount of
annual Base Rent for years 16-20 of the Renewal Term be less than twelve percent
(12%) of Gross Sales per annum, and in accordance with the certification,
reconciliation and verification procedures set forth in the paragraph above as
to the amount of Base Rent for years 1-5.

As used in this Amendment, the term “CPI” means the United States Department of
Labor, Bureau of Labor Statistics Consumer Price Index for All Urban Consumers,
U.S. City Average, Subgroup “All items” Index (1982-84 = 100). In the event that
the CPI ceases to be published, then a substitute index or methodology shall be
utilized in the manner set forth in the third paragraph of Section 4.01 of the
Original Lease. In the event that the applicable monthly CPI figure is not
published on or before the effective date of an adjustment in Base Rent set
forth above, Tenant shall continue to pay the amount of Base Rent then last in
effect until such monthly CPI figure is published and the adjustment in Base
Rent is calculated, at which time, Tenant shall commence paying to Landlord the
new adjusted amount of Base Rent, plus any amount of Base Rent retroactively due
and payable.

6. Existing Cellular Equipment and Tower on Tenant’s Building. In connection
with the Theatre Remodel, Tenant shall utilize commercially reasonable efforts
to avoid the relocation of the existing cellular equipment and tower on Tenant’s
Building. However, in the event that such a relocation is unavoidable and

 

3



--------------------------------------------------------------------------------

necessary: (a) Tenant must give Landlord written notice thereof at least two
hundred ten (210) days prior to the date that such relocation must occur in
order for Landlord to timely inform the cellular equipment owner of such
relocation; (ii) Tenant shall reimburse Landlord for any and all costs and
expenses that Landlord must pay to such cellular equipment owner in connection
with such temporary or permanent relocation; and (iii) Tenant acknowledges and
understands that such cellular equipment owner must keep the cellular equipment
operational at all times, notwithstanding a relocation of such cellular
equipment.

7. Effect of Amendment. This Amendment modifies and amends the Lease, and the
terms and provisions hereof shall supersede and govern over any contrary or
inconsistent terms and provisions set forth in the Lease. The Lease, as
previously amended and as hereby further amended and modified, remains in full
force and effect and is hereby ratified and confirmed. All future references in
the Lease to the “Lease” shall mean and refer to the Lease, as amended and
modified by this Amendment.

[Signatures on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date herein above provided.

Landlord:

SYUFY ENTERPRISES, L.P.,

a California limited partnership

 

By:  

Syufy Properties, Inc.,

 

a California corporation, its general partner

  By:  

/s/ William Vierra

  Name:   William Vierra   Its:   Senior Vice President

Tenant:

CENTURY THEATRES, INC.,

a California corporation

 

  By:  

/s/ Thomas J. Owens

  Name:   Thomas J. Owens   Title:   Executive Vice President- Real Estate

 

5